 CONDUCTRON CORPORATION419Conductron Corporation,a subsidiary of McDonnellDouglas CorporationandPaul V. Hinkle,Aerospace District Lodge No.837, International As-sociation of Machinists and Aerospace Workers,AFL-CIO (Conductron Corporation,a subsidiaryofMcDonnell Douglas Corporation)andPaul V.Hinkle.Cases 14-CA-5090 and 14-CB-1920'June 16, 1970DECISION AND ORDERBY MEMBERSMCCULLOCH,BROWN,AND JENKINSaminer's credibility resolutions are not contrary to the clear preponderanceof all the relevant evidence and,accordingly,find no basis for distrubingthemStandard Drv Wall Products,Inc , 91 NLRB 544, enfd 188 F 2d 362(CA 3)2Modify paragraph 2(a) of the Recommended Order directed againstRespondent Conductron Corporation to read as followsOffer Paul V Hinkle immediate and full reinstatement to his formerjob or,if that job no longer exists,to a substantially equivalent posi-tion, without prejudice to his seniority or other rights and privilegesand invoke such powers or rights as it may have,arising out of its rela-tionship with McDonnell Douglas Corporation,to insure its coopera-'ion in effectuating the terms of this Recommended OrderModify the last indented paragraph of Appendix A to read as followsWE WILL offer to Paul V Hinkle immediate and full reinstatement tohis former job or,if that job no longer exists,to a substantiallyequivalent position, without prejudice to his seniority or other rightsand privileges previously enjoyed,and make him whole for loss of payhe may have suffered as a result of the discrimination against himOn March 4, 1970, Trial Examiner David S.Davidson issued his Decision in the above-entitledconsolidated proceeding, finding that the Respond-ents had engaged in and were engaging in certainunfair labor practices and recommending that theycease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, both Respondentsfiled timely exceptions and briefs in supportthereof, to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent Conductron Corporation,St.Charles,Missouri, its officers,agents, succes-sors, and assigns, and Respondent Aerospace Dis-trictLodgeNo. 837,International Association ofMachinists and AerospaceWorkers,AFL-CIO,Hazelwood,Missouri,itsofficers,agents,andrepresentatives,shall take the action set forth in theTrial Examiner'sRecommended Order.2'The findings and conclusions of the Trial Examiner are based in partupon his credibility determinations to which Respondents have objectedAfter a careful review of the record herein, we conclude that the Trial Ex-183 NLRB No. 54TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: The chargeinCase 14-CA-5090 was filed by Paul V. Hinkle,an individual, on May 1, 1969, against ConductronCorporation, hereinafter referred to as Conduc-tron.' The charge in Case 14-CB-1920 was filed byHinkle on October 8, 1969, against Aerospace Dis-trictLodge No. 837, International Association ofMachinists and AerospaceWorkers,AFL-CIO,hereinafter referred to as the Union.On October 17, 1969, the Regional Director is-sued an order consolidating the two cases and aconsolidated complaint, alleging that Conductronand the Union maintained in effect a collective-bar-gaining agreement pursuant to which the Unioncaused Conductron to discharge Hinkle without in-forming him of his dues obligations and without af-fording him a reasonable opportunity to satisfythem. The complaint also alleges that despite aprotest by Hinkle that he had not been informed ofhisobligationsand had not been afforded areasonable opportunity to satisfy them, Conductrondischarged Hinkle pursuant to the Union's requestwithout investigating and ascertaining the circum-stances underlying the Union's request. The com-plaint alleges that the Union accordingly violatedSection 8(b)(2) and (1)(A) of the Act and thatConductron violated Section 8(a)(3) and (1) of theAct.On October 22, 1969, and October 31, 1969, theUnion and Conductron filed their respective an-swers denying the commission of any unfair laborpractices. In its answer Conductron also denied thatitwas the Employer of Hinkle.On November 5, 1969, the Regional Director is-sued an amendment to the complaint changing thedescription of Conductron in the opening paragraph to read "Conductron Corporation, a subsidi-ary of McDonnell Douglas Corporation, herein'The charge as filed named as the employer "Conductron-Missouri, aDivision of McDonnell Douglas Corporation " The complaint names theEmployer as set forth-in-the case caption above427-258 O-LT - 74 - 28 420DECISIONSOF NATIONALsometimes jointly called Respondent Employer."The complaint was further amended to add para-graphs relating to the business operations of Mc-Donnell Douglas Corporation and to allege thatConductron and McDonnell are affiliated busi-nesses with common offices, owners,directors, andoperators who formulate and administer a commonlabor policy for the aforementioned companies af-fecting the employees of said companies.Thereafter, Conductron amended its answer todeny that McDonnell and Conductron were jointemployers,that Conductron was the Employer ofHinkle,jointly orotherwise,and that McDonnelland Conductron were affiliated in the manner al-leged in the complaint.-On December 9, 1969, a hearing was held beforeme at St.Louis, Missouri.At the close of the hear-ing, oral argument was waived.The parties weregiven leave to file briefs which have been receivedfrom the General Counsel and Conductron.Upon the entire record in this case,including myobservation of the witnesses and their demeanorwhile testifying,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERConductron is and has been at all times materialaMissouri corporation with its principal office andplace of business located at St. Charles, Missouri,where it is engaged in the manufacture, sale, anddistribution of flight simulation equipment and re-lated products.McDonnell Douglas Corporation,hereinafter referred to as McDonnell, is and hasbeen at all times material a Maryland corporationwith its principal office and place of businesslocated at St. Louis, Missouri, where it is and hasbeen engaged in research, development, and manu-facture of aeronautics, astronautics, automation,electronics, and allied equipment. During the calen-dar year 1968, a representative period, Conductronsold and shipped products valued in excess of$50,000 from its St. Charles plant directly to pointsoutside the State of Missouri.While no similarcommerce facts were pleaded or adduced as to Mc-Donnell, McDonnell is an employer over whom theBoard has asserted jurisdiction in the past,' and noone disputes the assertion of jurisdiction. I find thatConductron and McDonnell are employers engagedin commerce within the meaning of the Act andthat assertion of jurisdiction herein is warranted.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within themeaning of the Act.2InternationalAssociation of Machinists and Aerospace Workers, DistrictNo 9 (McDonnell Douglas Corporation),171 NLRB No 35'Conductron reimbursed McDonnell for wages paid the employees as-signed to Conductron plus overhead and profit factorsLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The relationship between Conductron andMcDonnellAt all times material herein, Conductron em-ployed a number of persons in a variety of capaci-ties other than production and maintenance, andMcDonnell furnished from 600 to 800 of its em-ployees on what was described as a "lease" or"rental" basis to perform all production and main-tenance functions for Conductron. These em-ployees remained on McDonnell's payroll' and apart of the overall bargaining unit of more than10,000McDonnell employees covered by a con-tract between McDonnell and the Union. Conduc-tron is not a party to the contract.In performance of their duties for Conductron,these employees were supervised by Conductronsupervisors, who assigned them work, directed theirwork, and made recommendations based on thequality of their work. Rules for employees wereestablished by McDonnell but enforced by Conduc-tron supervisors, who imposed discipline in the firstinstance. Grievances of the employees assigned toConductron were raised at the first step with Con-ductron supervisors. Thereafter, in the remainingsteps of the procedure, grievances were discussedwith representatives of McDonnell.Only one witness, Warren Flynn, labor relationsmanager for McDonnell, was questioned as to thecorporate relationship betweenMcDonnell andConductron. He testified that McDonnell bought itsinterest in Conductron 4 or 5 years earlier, afterConductron had been in existence for several years,and at the times here material McDonnell owned acontrolling interest in Conductron. Flynn did notknow whether McDonnell and Conductron had anycommon officers or directors. McDonnell is one ofConductron's larger customers, but the percentageof Conductron's work done for McDonnell was notknown to Flynn.2.Theemployment of HinklePaul Hinkle, the Charging Party, was hired byMcDonnell on or about November 15, 1967, andwas assigned to work for Conductron. He con-tinued to work there until October 4, 1968, whenhe was laid off.Under the terms of the agreement between theUnion and McDonnell then in effect Hinkle wasrequired to join the Union after his hire.4The agreement provided in this respect:'The contract in effect at the time of his hire expired in January orFebruary 1969, and was replaced by a new contract The union-securityprovisions were unchanged in the new agreement CONDUCTRON CORPORATION421ARTICLE XVIII-UNION SECURITYSection 1As a condition of employment all employes[sic] subject to the provisions of this Contractshallbecome and remain members of theUnion in good standing. Good standing shallconsist only of the payment of dues.The Company shall be required to terminatean employe for non-membership in the Uniononly if the Union certifies that membership inthe Union was denied or terminated solely byreason of the employe's failure to tender theperiodic dues and initiation fees uniformlyrequired as a condition of acquiring or retain-ing membership in the Union.Section 2New employes shall, before the expiration oftheir probationary period (forty (40) workingdays for all employees except Learner-Helperswho are on probation for sixty-five (65) work-ing days) make application for membership.The agreement also provided for checkoff ofunion dues upon written request, and that checkoffauthorizations shall continue in effect for the dura-tion of the agreement or until a written withdrawalof the authorization is received.At the time of hire, McDonnell gives each newemployee a copy of the collective-bargaining agree-ment. Employing personnel tell new employeesthey are required to join the Union and remainmembers after completing their probationaryperiod and give them a printed or mimeographedform provided by the Union relating to membershipDbligations.Insofar as applicable herein, the form states.5Union Membership.... NOTICE FROMDistrictNo. 9, I.A. of M. & A. W.Greetings:In accordance with Article XVIII, Sections 1& 2 of your Union contract you will receivenotification from the Company at the end ofyour probationary period regarding Unionmembership. If, however, you fall into catego-ries (1) or (2) or (3) listed below,you musttake the necessary action to receive the indicatedbenefits.Please also follow the instructions setforth in categories (4) and (5).(4).UNEMPLOYMENT STAMPS-Anymembers who, through no fault of their own,are unemployed for a major portion of themonth due to layoff, sickness or disability willreceivean unemployment stamp for thatmonth at the cost of 50 cents per month,providing they apply to the Union Officewithin a 3 month period after unemployment.6At the time of Hinkle's hire, the usual procedureswere followed by McDonnell. Following his hire,Hinkle did not join the Union immediately, butwaited until he received a notice from McDonnell.The notice, dated January 24, 1968, was on amimeographed form, and was addressed to his su-pervisor, and indicated that it was from "LaborRelations." It stated:'1.We have been notified by the Union thatsubject employee has not complied with Arti-cle XVIII of the Articles of Agreement whichrequires that, as a condition of employment, allemployees subject to the provisions of theContract shall become and remain members ofthe Union in good standing.2.The Union has requested that subject em-ployee be terminated and not permitted toworkafter1/26/68.3.Please arrange for subject employee's ter-mination inaccordance with the above. Shouldsubject employee for any reason feel that theUnion's request is in error,please have himcontact the Union directly at PE 1-0644,im-mediately, so that the matter can be clearedup.Upon its receipt, Hinkle went directly to theunion hall and joined the Union.' He was notdischarged. At thetimeHinkle joined the Union,Hinkle also signed a checkoff authorization, andthereafter Hinkle's dues were withheld from his payuntil he was laid off.A new member of the Union is usually given acopy of the International union constitution at thetime he joins. Although Hinkle denied that hereceived one at thattime,Ifind that he hadreceived one prior to his layoff.''The form given Hinkle at the time of his hire was supplied by District 9,IAM, which then represented McDonnell employees Later Lodge 837replaced District 9 as the representative and a new form under its letter-head was used Its contents were somewhat changed,but there is no show-ing that Hinkle was ever given a copy of the new form -"Other categories mentioned are not material herein On the form putout by Lodge 837 to replace the quoted form, the lastsentenceof the in-troductory paragraph was omitted and the paragraph equivalent to (4)above was unchanged except that the 3-month period was reduced to a 30-day period'All but the date was printed on the forms"Hinkle's receipt for his initiation fee was dated January 29, 1968 Hin-kle testified that his delinquency was attributable to confusion on his partas to when his probationary period endedHinkle testified that he first received a copy of the constitution whenthey were distributed to employees at work on April 25, 1969, the last dayhe worked However, the testimony of McClintock and Flynn is convincingthat no such distribution occurred,and I do not credit Hinkle in this regardAs the constitution which he had was amended and replaced by a later edi-tion around the time of his recall,Iconclude that Hinkle had been given acopy of theconstitution at some earlier date 422DECISIONSOF NATIONAL3.Hinkle's layoff and failure to maintain his unionmembershipAs set forth, Hinkle was laid off on October 4,1968.10 A letter listing laid-off employees, includingHinkle, was routinely sent to the Union at the time.On October 8, 1968, Hinkle visited the union hall,and spoke to Jacquelyn Forkan, an employee of theUnion, asking if he could obtain a withdrawal cardfrom the Union. She replied that he could notbecause he was unemployed and that he wouldhave to obtain an unemployment stamp. Hinkleagreed, paid 50 cents, and obtained an unemploy-ment stamp for October.According to Hinkle, Mrs. Forkan said nothingfurther about Hinkle's obligation to obtain unem-ployment stamps thereafter and he did not knowthat he was required to ask for any more. Mrs. For-kan testified that she had a general recollection ofhaving seen Hinkle before, but could not recall herconversation with him in October. However, shetestified that her records indicated that she hadreceived Hinkle's payment for the unemploymentstamp, and that her normal procedure was to telllaid-off employees that they have to pay 50 centsfor an unemployment stamp, which is due betweenthe 18th and 22d of each month and which theyshould either bring or mail to the union office. Shetestified that she also tells them that they are car-ried for 90 days without any payment, but they aredropped at the end of that period if they have notpaid."Shortly after his layoff, Hinkle went to California.He did not notify the Union of his change of ad-dress, although he testified that he received a copyof a union newspaper while there. He paid nofurther unemployment dues.The constitution of the International Associationof Machinists and Aerospace Workers provides thatdelinquency for 3 months in the payment of dues orspecial levies shall automatically cancel member-ship. It provides also in article G for the issuance ofinemployment stamps, upon a charge of 50 centsper month, "for the purpose of aiding members tomaintain their good standing." The conditions ofissue set forth in article G are:"Sec. 3 Members who, without fault on theirpart, are unemployed for the major portion ofany month, and therefrom suffer a total or pro-portionate loss of earnings, due to separationfrom employment, layoff or furlough, sicknessor disability, are entitled to unemploymentstamps for that month and are thereby excusedfrom the payment of regular dues, upon com-10At the timeof his layoff,Hinkle's supervisor gave him a set of mimeo-graphed sheets entitled"InstructionstoLaid Off CBU [CollectiveBargaining Unit] employees,"settingforththe rights and benefits avail-able to laid-off employees It contained no reference to union obligations"Mis Forkan testitieo furtner that she usually also tells laid-off em-ployees that if they are recalled to work, they do not serve another proba-tionary period,but must come back into the Union immediately and pay a$35 reinstatement fee if they have not kept their memberships up How-LABOR RELATIONS BOARDplying with the following conditions relatingthereto:They shall register their names and addressesin the out-of-work book or communicate withthe F.S., S.T., or business representative of theL.L. stating they are unemployed, or sick ordisabled, any time within a 3-month period.The matter of reporting is entirely the mem-ber's responsibility.Their monthly dues and assessments must bepaid within the 3 month's limit.They -shall make application for the unem-ployment stamps before the expiration of 3months from the month for which their lastdues were paid.The F.S. or S.T. shall place the unemploy-ment stamp in the square of the month nextfollowing that of the month in which the lastdues stamp was placed.Members who have received unemploymentstamps shall, immediately upon securing em-ployment, report to the F.S., S.T., or businessrepresentative.Some reference to these obligations appeared inthe dues book issued to Hinkle which had variousstatementsprintedon the blank pages wherestamps were to be affixed. These included: "A goodmember pays dues promptly .... Lapsed member-ship cancels accumulated benefits ... Don't loseyour benefits because you are out of work, GetUnemployment Stamps."InJanuary 1969 Hinkle became 3 monthsdelinquent in the payment of unemployment duesand was dropped from the Union's membershiprolls.Although the Union usually sends a letter todelinquent employees notifying them at the timethey are dropped, no letter was sent to Hinkle. Ac-cording to Union Secretary-Treasurer McClintock,at the time Hinkle was dropped the Union was onstrike,officeoperationswere reduced to aminimum, and no letters were sent to any em-ployees who became delinquent and were droppedduring that period.4.Hinkle's recall from layoffHinkle was recalled from layott ana returned towork on April 8, 1969. He was again assigned towork at Conductron. Upon returning to work, Hin-kle did not go to the union office to inquire as tohis obligation to the Union. However, he testifiedthat after his return to work he spoke to a shopsteward on two occasions and asked him what heshould do about the Union. According to Hinkleever, on cross-examination, when asked to restate what she tells laid-offemployees,Mrs Forkan did not mention the obligation of a laid-off em-ployee upon being recalled Secretary-Treasurer McClintock also omittedthis from his recital of the instructions given the Union's employees as towhat to tell laid-off employees seeking unemployment stamps1LThe abnreviatiuns in the passage set forth stand for Financial Secreta-ry, Secretary-Treasurer, and Local Lodge CONDUCTRON CORPORATION423the steward said he would contact the businessagent but a few days later said he had been unableto do so as yet, and Hinkle heard nothing furtherfrom him. Hinkle conceded that he was aware thathe was required to pay dues, but testified that heassumed that the checkoff system was still in effect.After his recall he received two pay checks fromwhich no dues were deducted, but he assumed theywould be deducted from the first paycheck of thenext 'month in accordance with previous practice.No union representative contacted Hinkle after hisrecall, and he heard nothing from the Union.According to McClintock, when employees arerecalled from layoff, their checkoff authorizationsarenot automatically reinstated, but they arerequired to execute new authorizations. McClin-tock testified that ordinarily when the Unionreceives notice of the recall of a laid-off employee,it attempts to contact him through a business agentto get him back in good standing. However, noagent was instructed to contact Hinkle. McClintockassigned two reasons for the failure to do so. Onewas that the Union did not receive notice of Hin-kle's recall until April 20, a few days before thetime of the month when it customarily sends letterstoMcDonnell requesting the discharge ofdelinquent employees. The other was that the busi-ness agents were tied up in the confusion of thestrike aftermath and were not notified.5.Hinkle's dischargeOn April 22, 1969, the Union sent McDonnell'slabor relations manager a letter, stating:The following listed employees have failed topay their period [sic] dues within the ninety(90) day period, are therefore, no longer mem-bers in good standing in accordance with Arti-cle XVIII of Articles of Agreement between In-ternational Association of Machinists, DistrictNo. 837 and the McDonnell Douglas Corpora-tion.There followed a list of 38 names and clock num-bers, includingHinkle's name. The letter con-cluded:The undersigned wishes the Company to un-derstand that if the above listed employees failto become members of District No. 837 on orbefore April 25, 1969, they are to be deniedemployment on the next working day whichwould be April 28, 1969.The letter was received by McDonnell on April23, 1969. Following_itc receipt, the labor relationsdepartment checked to determine whether any ofthe employees listed either had left their jobs orhad been promoted to jobs out of the bargainingunit.A number of the employees on the list fell inthesecategories.TheUnionwas notified bytelephone that these employees were not subject todischarge.As for the remainder, the identity oftheir superv:-irs was determined, and each super-visor was called by telephone and instructed not tolet the named employees under his supervisionwork on April 28, unless previously notified by thelabor relations department that the employee waspaid up.13 Hinkle's foreman at Conductron wasgiven such notice, either directly or through Mc-Donnell's labor relations representative at the Con-ductron plant.'' The record does not indicate whenthis instruction was transmitted, but Hinkle wasgiven no notice of it by McDonnell or Conductronuntil April 28.'1On April 28, when Hinkle arrived at work, Con-ductron Supervisors Michaels and Meyerson ap-proached him and told him that they had a letterfrom the Union asking for his termination. Hinkleasked if he could call the union hall, and Michaelsgave him permission to do so. Hinkle askedMichaels to come with him and witness or waitwhile he called. They went to a pay station wheretheywere joined by Conductron's productionmanager, Shaw. Hinkle telephoned McClintock,leaving the door of the telephone booth open. HetoldMcClintock he was being terminated becauseof the Union's letter and asked why the Unionrequested his discharge. McClintock explained thathe was delinquent because he failed to obtainunemployment stamps while he was on layoff. 16Hinkle asked if it would be all right for him to comein the next day and pay whatever was necessary toreinstate himself.McClintock told Hinkle that theUnion could accept his payment if he was still em-ployed.Hinkle then asked Michaels to take thephone and speak to McClintock, so that McClin-tock could tell Michaels that it would be all right ifHinkle came in to reinstate himself on the followingday.Michaels started to take the phone, but Shawstopped him, stating that a verbal agreement wasunacceptable and any agreement had to be in writ-ing.Hinkle asked Michaels and Shaw if he couldleave the plant to go to the union hall to straightenthe matter out, but they refused him permission."Immediately after terminating his conversationwithMcClintock, Hinkle told Michaels and Shawthat this was the first he knew of his obligation topay unemployment dues. He did not recall theirresponse, but immediately thereafter, Hinkle wasterminated."'" Flynn also testifiedthatan employee would be permitted to work if heshowed his supervisor a membership book showing that he was paid up" According to Flynn the practice followed in April was thesame as thatfollowed whenever similar letters were received from the Union" Flynn testified it takes a day or two to locate the employees and todetermineif they arestill in the unit, leaving time only to telephone the de-partments and instruct them to discharge the delinquent employees" According to Hinkle this was the first he knew that he was supposed topay for unemployment stamps each month while he was on layoff" LaborRelations ManagerFlynn testified employees were allowed toleave to pay dues if they were about to lose their jobs because of delinquen-cy and it was necessary for them to do so to reach the union hall before itclosedAlthough not entirely clear,Iconstruehis testimonyto mean thatemployees were allowed to leave the plant to pay dues if they requestedpermission to do so before the deadline set in the Union's letter for theirdischarge" Except for the conversation with McClintock, to which McClintockalso testified, only Hinkle testified to these events 424DECISIONS OF NATIONAL6.Hinkle's attempts to secure reinstatementOn the day after his discharge Hinkle went to theMcDonnell labor relations department and was toldto speak to a Mr. Firks, one of Flynn's assistants,whom he located by phone at the Conductronplant.Hinkle told him he had been terminatedbecause of the Union's letter. Firks said there wasnothing he could do, but suggested that Hinkle talkto union officials. Firks said that if there had beenan error on the part of the Union he could possiblyget his job back.Hinkle went to the union hall and asked McClin-tock how he could reinstate himself with the Com-pany and the Union. McClintock told him he hadbeen dropped from membership for failure to payunemployment dues for 3 months, and that hewould have to pay a $35 reinstatement fee to regaingood standing with the Union. Hinkle said he waswilling to pay the fee but believed he should firstdetermine whether he would be reinstated on hisjob if he paid. McClintock agreed, and Hinkleasked McClintock to incuire as to the possibility ofhis reinstatement.McClintock telephoned Flynn,out of Hinkle's presence, and asked Flynn to rein-stateHinkle. Flynn reminded McClintock that itwas Respondent's policy not to reinstate or rehireemployees after they had been discharged.19McClintock sought to persuade Flynn to make anexception, but Flynn declined. McClintock then in-formed Hinkle that he had called Flynn and thatFlynn would not reinstate Hinkle.At McClintock's suggestion, Hinkle next spokewith Union Business Representative Ashcraft. Hin-kle explained to Ashcraft that he had been ter-minated because of the Union's letter. He told Ash-craft that the form notice from the Union given em-ployees at the time of their hire did not state whenhe should pay dues or what amount he should payduring the period of his layoff.20 Hinkle assertedthat his obligations while on layoff were not clearfrom the union notice. Hinkle also told Ashcraft hehad received no notice of his delinquency. Ashcraftread the notice, and according to Hinkle, he saidthe Union must have made a mistake.21 Ashcraftalso told him that he did not receive a notice of hisdelinquency while he was on layoff because theUnion did not have his current address.22While Hinkle was in Ashcraft's office, Ashcraftcalled Firks, an assistant to Flynn.23 According toHinkle, Ashcraft told Firks that Hinkle had been" Flynn testified that it is McDonnell's policy to rescind a dischargerequested by the Union for nonpayment of dues only if the Union notifiedMcDonnell that the dues had been paid before the deadline for dischargeor that the request for discharge was the result of a clerical error by theUnion Flynn testified that it is also its policy not to rehire employees im-mediately after discharge at the Union's request, because it does not wantto be a collectionagentfor the Union, explaining that McDonnell did notwant employees to put off paying their dues until after discharge thusrequiringMcDonnell to go to the expense of processing unnecessarydischarges and hires and shifting personnel around pursuant to seniority-LABOR RELATIONS BOARDterminated pursuant to the Union's letter and that"obviously the Union had made an error" in itsform notice to employees of their obligations inthat it was not completely clear as to when or howoften they should pay dues or what was required to,maintain good standing in the Union. He askedFirks to reinstate Hinkle, but Firks refused.Ashcraft then called Flynn. According to Hinkle,Ashcraft repeated to Flynn what he had told Firks,telling him that "the union was in error on theletter that they had given us as an instruction sheetas to when we should pay, not giving a specifictime."Ashcraft testified that to the best of hisknowledge, he did not tell Flynn the Union hadmade an error or mistake with respect to Hinkle.However when asked if he was certain that he madeno statement to Flynn that there was error com-mitted by the Union, Ashcraft replied, "I'm notpositive, no, sir. I don't think that there was. I don'tthink that I had made any kind of a statement what-ever along that line. It's been a long time ago, andI'm not positive of every word that was said, but Idon't think so." According to Flynn, when Ashcraftasked him to reinstate Hinkle, he reminded Ash-craft of McDonnell's consistent policy of refusingtoreinstateemployees after discharge at theUnion's request, and asked Ashcraft why he waseven raising the matter. Flynn testified that Ash-craft replied that Hinkle said he had not receivedsome of the notices and was confused. Flynntestified that he did not ask if Hinkle received thenotice or ask what the confusion was but repliedthat employees always have interesting stories whencaught for nonpayment of dues, and that he wouldnot go along with them and was not going to on thisoccasion. Flynn denied that Ashcraft said that theUnion had been in error in any way. Both Ashcraftand Flynn testified that Ashcraft "rattled the tincup" for a while in Hinkle's behalf before giving up.After talking to Flynn, Ashcraft went to the of-fice of Union President Brock and asked him to in-tervene to see if there was anything he could do toget Hinkle's job back. Brock then called Flynn.Flynn told Brock that he would only take actionif there had been a gross error in the union office,such as a clerical error resulting in putting a nameon the list by mistake or a failure to notify McDon-nell that an employee paid his dues before hisdischarge. Flynn also said that in that event, hewanted written notice of the error. Brock said hecraft's office to make a complaint similar to Hinkle's That employee, whowas not identified by name, had a copy of the form notice with him='Ashcraft did not mention any discussion of the unionnotice in histestimony He initially denied that he told Hinkle that the Union had madea mistake, but then testified that he perhaps told Hinkle that his failure toreceive a notice was a mistake because the Union normally notified em-ployees that they were delinquent:According to Ashcraft, McClintock told him the Union hadsent Hin-kle a notice which was returned for lack ofa currentaddressMcClintock,however, made no such claim in his testimonyHinkle so testifiedAshcraft did not mention his conversation withFirks in his testimony but did not deny that it occurred CONDUCTRON CORPORATION425would check to see if this was the case. Brock in-formed Ashcraft of the conversation, and Ashcrafttold Hinkle that Brock had called and the answerwas still negative.Flynn testified that he insists on a written state-ment of error from the Union so that he canestablish that company policy has not been changed:end that the Company has merely corrected an er-ror. Flynn also testified that he did not ask any ofthose who called him if the Union had given noticet:1Hinkle because he assumed that it always did.Hinkle was never reinstated. However, if he hadbeen, he would have been laid off again because oflow seniority on June 13, 1969.B.Concluding Findings1.The alleged violation of Section 8(b)(1)(A) and8(b)(2)The General Counsel contends that the Unionviolated Section 8(b)(2) and (1)(A) by failing tofulfill its fiduciary duty to inform Hinkle clearly ofhis union-security obligations under the contractbefore demanding his discharge.24InHotel,Motel and Club Employees' Union, Local568 [Philadelphia Sheraton Corp.] v. N.L.R.B.,25thecourt of appeals held as to a union seeking to en-force a union-security agreement:The comprehensive authority vested in theunion, as the exclusive agent of the employees,leads inevitably to employee dependence onthe labor organization. There necessarily arisesout of this dependence a fiduciary duty thatthe union deal fairly with employees. [Cita-tionsomitted.]At the minimum, this dutyrequires that the union inform the employee ofhis obligations in order that the employee maytake whatever action is necessary to protect hisjou tenure. [Citation omitted.] The union maynot evade this duty, as the Local did here, andthen demand the dismissal of the employeewhen he becomes delinquent in the payment ofhis dues.In that case and most of those following its prin-ciple, including those cited by the General Counselin his brief, unions sought the discharge of newlyhired employees without previously advising themof their obligations to the union.26 However, inN.L.R.B. v. International Union of Electrical, Radioand Machine Workers, AFL-CIO [General MotorsCorporation],307 F.2d 679 (C.A.D.C.), cert. de-2'The complaintraises no issueas to the validity of the union-securityclause in the agreementor as to its application to requiremaintenance ofhis membershipduring the period of his layoff320 F 2d 254, 258 (C A_ 3), en_fg_136 NLRB 888Local545, Operating Engineers (JosephSaraceno & Sons), 161 NLRB1114,Local No 113, Hod Carriers (James Lutherbach Construction Co ),167 NLRB 39,Granite City Steel Company,169 NLRB 1009,Local 98D,nied 371 U.S. 936, the court enforced a Boardorder27 applying this principle where the employeehad been employed for a considerable period oftime, had been a member of the union pursuant toa union-security provision, had permitted his mem-bership to lapse during a contract hiatus, and hadmade a tender improper in form and amount whichthe union rejected without explanation after a newunion-security agreement was executed. Althoughthe facts in that case differ from those present here,it stands for the proposition that despite prior mem-bership in a union, an employee is not presumed tobe on notice as to the extent of his obligations totheunionduringsuccessivecontractterms.Moreover, it follows from the rationale of theHotelEmployeescase, that the obligation of a union withrespect to the employees it represents is a continu-ing obligation, and that in each case in which aunion seeks the discharge of an employee forfailure to comply with a union-security agreement,all of the circumstances must be examined to deter-minewhether the union has adequately informedthe employee of his obligations relative to itsrequest for dischargeIn this case, when Hinkle was first hired, he wasgiven adequate notice of his obligations as a newemployee. Thus, Hinkle was given specific noticethat he was required to join the Union, and whenhe failed to do so within the proper time, he wasgivenanopportunitytojoinbeforebeingdischarged.It is lessclear how explicitly Hinkle was informedof his obligations to the Union while on layoff.Although I have found that Hinkle was given a copyof the union constitution at some time before hislayoff; the provisions of the constitution (article G,sections 1-4) are less than clear as to whether a sin-gleunemployment stamp suffices for the entireperiod of unemployment or monthly stamps arerequired. Neither the form notice given Hinkle atthe time of his hire nor the printed statements inHinkle'sduesbook resolve that ambiguity.Although Mrs. Forkan testified that she explains tolaid-off employees that they must pay unemploy-ment dues each month until recalled, she had nospecific recollection of her conversation with Hin-kle, and Hinkle denied that she explained his con-tinuing obligation to him. In view of the fact thatHinkle came to the office at a busy time, that Mrs.Forkan has other duties which may interrupt her attimes while receiving dues from employees, and inhe absence of any reason to discredit Hinkle, I,. onclude that Hinkle's obligation to continue pay-InternationalUnion of Operating Engineers, AFL-CIO (Construction FieldSurveys),156 NLRB 545,Teamsters Local Union No 122 (August A Busch& Co ),173 NLRB 1283,Associated Transport, Inc ,156 NLRB 335, 169NLRB-1 143, enfd 401 F 2d 509 (C A 2)In the latter case the dischargeehad been employed for same time but had never been apprised of his dutyto join the unionpursuantto a collective-bargaining agreement27 129 NLRB 1379, 130 NLkB 1286 426DECISIONSOF NATIONALLABOR RELATIONS BOARDing unemployment dues during the period of hislayoff was not explained to him in October.28But even, assuming that Hinkle had adequatenotice at the time of his layoff of what was requiredto retainmembership during the period of hislayoff, I find that the Union had a further obliga-tion, which it failed to meet, to inform him that hisjob was in jeopardy after his reemployment and be-fore his discharge. Although Hinkle was aware thathe was required to be a member of the Union afterrecall, the contract was not explicit in spelling outthat he was required to continue his membershipduring the period of his layoff as a condition of em-ployment. It may well be that a more diligent em-ployee would not have waited after reinstatementbut would have gone to the union hall to determinewhat obligation, if any, he had, and that for theUnion's internal purposes, the Union had fulfilleditsorganizational responsibilities. But here we arenot simply weighing Hinkle's membership rightsagainst the Union's organizational right to demandsome initiative on the part of its members. Here wemust weigh the Union's right to require member-ship to the extent of paying dues and initiation feesas a condition of employment against the em-ployees' right to keep his job. Under the principleof theHotel Employeescase, the extremity of thepenalty against the employee for nonpayment ofdues requires that it should not be sanctioned un-less as a practical matter the Union has taken thenecessary steps to make certain that a reasonableemployee will not fail to meet his membershipobligation through ignorance or inadvertence butwill do so only as a matter of conscious choice.Here Hinkle was sent no notice during the periodof his layoff to inform him of his delinquency.29AfterHinkle was recalled to work, despite theUnion's normal practice, he received no noticefrom the Union, either in writing or through per-sonal contact, explaining what he must do torestore himself to good standing in order to retainhis employment. The Union's explanations for theseomissions may be reasonable in terms of its internaloperating problems due to the strike, and there isnothing to indicate that there was the slightestanimus against Hinkle, but that fact remains thatwhatever the reason Hinkle was never told what hewas required to do to avoid discharge until after hewas discharged.Z" 1 have also rejected Mrs Forkan's testimony that she customarily ex-plained to laid-off employees their obligation upon recall, which she didnot repeat on cross-examination and was not corroborated by McClintockAlthough the Union also pointed to an issue of a union newspaper as noticeof these obligations, that issue dated March 15, 1968, described a situationdissimilar to Hinkle's in which a member had been required to pay a rein-statement fee as a consequence of failing to pay an increased amount ofdues and to notify the Union of a change of address It did not spell out theobligation of a laid-off employee to pay unemployment dues or the natureof his obligation after recall1HAlthough Ashcraft quoted McClintock as saying that he had sent anotice to Hinkle which was returned to the Union for lack of a proper ad-dress,McClintock conceded that no notice had been sent One cannotspeculate over whether it would have been forwarded to Hinkle if sentThis is not a case in which a union member, ac-customed to paying dues, simply permitted his duesto lapse during his employment. Hinkle was laid offfor some 6 months. fhe contract under which hewas discharged was not explicitin settingforth theobligations of a recalled employee. Hinkle was nottotally passive, but inquired of a union stewardabout his obligation. He received no effective reply.When Hinkle was initially employed, he was given aclear notice of his failure to join the Union in timeto avoid discharge, and was permitted to become amember of the Union and retain his employmenteven after the date on which his discharge wasrequested had passed. Hinkle had signed a checkoffcard which he had never revoked.30 To be sure Hin-kle might well have taken further initiative to con-tact the Union upon reemployment to assure com-pliance with the agreement, but so also the Unionmight have taken steps, which it did in the usualcase, to make certain that Hinkle knew of hisobligations.As between the two, I conclude thatthe burden was on the Union to do so before seek-ing his discharge. Having -failed to give Hinklenotice of his obligations, I find that the Union vio-lated Section 8(b)(2) and 8(b)( I )(A) of the Act incausing Hinkle's discharge.2The alleged violation of Section 8(a)(3) and (1)of the Acta.Theresponsibilityof ConductronThe alleged employer violations raise two prin-cipal issues. The first is whether Conductron wasthe employer of Hinkle and accountable for hisdischarge. The second is whether the discharge vio-lated Section 8(a)(3) and (1). The evidence con-cerning the relationship between McDonnell andConductron is set forthin sectionA, 1, above, andneed not be repeated. Conductron contends that itwas not the employer of Hinkle, while the GeneralCounsel contends that Conductron and McDonnellwere joint employers of Hinkle and that Conduc-tron may be held responsible for the discharge ofHinkle.31Conductronreliesupon the Board's decision inRoane-Anderson Company,95 NLRB 1501, 1503,insupport of its contention. There the Boardstated:'"The agreement in evidence provides that a checkoff authorizationshall be valid only for the duration of the agreement and that agreed-uponcheckoffforms will beused A copyof theformsigned byHinkle was notplaced in evidence It is thus not known whether the authorization expiredby its terms with the previous contract or contained terms providing for au-tomatic renewal in the event of contract renewal" The General Counsel does not contend that McDonnell is a party tothis proceeding or that an order may be directed against McDonnell if aviolation is found Although the Board has held that it is appropriate for theGeneral Counsel to secure an amended charge to add a party when it ap-pears that the original charge may be insufficient,that was not done in thiscase SeePetersen Construction Corp ,128 NLRB 969, vacated in part forother reasons, 134 NLRB 1768, 1770 CONDUCTRON CORPORATION427The decisive elements in establishing an em-ployer-employee relationship are completecontrol over the hire, discharge, discipline, andpromotion of employees, rates of pay, supervi-sion, and determination of policy matters.In that case although the entity contestingitsstatusas employer paid the employees inquestion, carried them on its payroll, and wasidentified as their employer on their passes anddriver's licenses, the Board found that it was nottheir employer, as complete control over the enu-meratedmatters resided in the Atomic EnergyCommission. Here control over the employees per-forming Conductron's production and maintenancefunctionswas divided.Theywere hired anddischarged by McDonnell and their terms and con-ditions of employment were determined by McDon-nell's contract with the Union. Their grievancesafter the first step were processed by McDonnell'slabor relations department, but they were super-visedby Conductron supervisors, who initiateddisciplinary action against them, made recommen-dations based on the quality of their work, and han-dled their grievances at the first level. Thus whileConductron delegated to McDonnell responsibilityfor furnishing its workers and establishing many ofthe terms a'nd conditions of their employment, itretained control over the performance of theirwork anc'their conduct on the job. McDonnell wasnot an independent contractor retained to performConductron's production and maintenance work asitsaw fit. Rather McDonnell was a source of em-ployees for Conductron with whom Conductronshared the normal functions of an employer.Moreover, while the record fails to establish thatMcDonnell and Conductron werea single in-tegrated employing entity, the record does establishthat Conductron is a subsidiary of McDonnell andthatMcDonnell is a substantial customer of Con-ductron. In these circumstances I conclude thatMcDonnell and Conductron were joint employersof the employees who performed Conductron'sproduction and maintenance work and that Con-ductron is responsible for the conduct of McDon-nellwith respect to these employees as well as itsown.32b.The alleged violationSection 8(a)(3) of the Act, which is closelyparallel to Section 8(b)(2), provides that it is anunfair labor practice for an employer to discriminate in regard to hire or tenure of employmentto encourage or discourage union membership, pro-vided that nothing in the Act shall preclude an em-ployer from entering into a union-security agree-ment satisfying prescribed conditions, andProvided further,That no employer shall justifyany discrimination against an employee fornonmembership in a labor organization (A) ifhe has reasonable grounds for believing thatsuch membership was not available to the em-ployee on the same terms and conditionsgenerally applicable to other members, or (B)if he has reasonable grounds for believing thatmembership was denied or terminated forreasons other than the failure of the employeeto tender the periodic dues and the initiationfeesuniformly required as a condition ofacquiring or retaining membership, ....33Thus, under the scheme of the Act it is dis-crimination for an employer to discharge an em-ployee for nonmembership in a labor organization,but the discrimination is excused if the conditionsof the proviso to Section 8(a)(3) are satisfied. Theburden placed upon an employer to excuse suchdiscrimination is less than that upon a labor or-ganization. Although an employer may inform anemployeeofhisunionobligationspriortodischarge, the duty to do so rests with the labor or-ganization and not the employer. Similarly, whilethe labor organization may not lawfully cause adischarge pursuant to a union-security clause forreasons other than a loss or denial of membershipcaused by a failure to tender periodic dues and in-itiation fees, an employer may lawfully respond to arequest for a discharge unless it has reasonablegrounds to believe that membership was not availa-ble to the employee on the same terms applicableto other members or that membership was deniedor terminated for reasons other than failure tomake a tender of the required fees. Only when anemployer has such reasonable grounds does a dutyariseto investigate the circumstances of thedischarge.34 In most of the cases coming before theBoard and courts in which the employer's duty toinvestigate has been considered, the question hasbeen whether the employer had reasonable groundsto believe that a tender had been made and notwhether failure to make a tender was due to aunion's failure to inform an employee of his obliga-" HoskinsReady-Mix Concrete, Inc ,161NLRB 1492 See alsoMan-power, Inc of Shelby County,164 NLRB287, The Greyhound Corporation,153 NLRB 1488, enfd 368 F 2d 778 (C A 5)" The parallel provision of Section 8(b)(2) provides that it is an unfairlabor practice for a labor organization to cause or attempt to cause an em-ployer to discriminateagainst anemployee in violation of Section 8(a)(3)orto discriminate against an employee with respect to whom member-ship in such organization has been denied or terminated on someground other than his failure to tender the periodic dues and the initia-tion fees uniformly required as a condition of acquiring or retainingmembership," Granite Cite Steel Company,169 NLRB 1009,Associated Transport,Inc, 169 NLRB 1143,Stoats Dairy Transport, Inc,162 NLRB 995,ZoeChemical Co , Inc,160 NLRB 1001, enforcement denied 406 F 2d 574(C A2), Air Flo" Sheet Metal, Inc ,160 NLRB 1653, enfd 396 F 2d 506(C A7), Leece-Neville Company,140 NLRB 56, enfd as modified 330F 2d 242 (C A 6), cert denied 379 U S 819,Philadelphia Sheraton Cor-poration,136 NLRB 888, 892-893,May Department Stores, Inc,133NLRB 1096,InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO (General Motors Corporation),129 NLRB 1379, enfd 307 F 2d679 (C A D C ), cert denied 371 U S 936 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.35Nonetheless, if a union's failure to-fulfill its.statutory obligation removes discrimination tromthe protection of the proviso to Section 8(b)(2),then it follows that the discrimination is removedfrom the parallel protection of the second provisoto Section 8(a)(3) when the employer has reasona-ble grounds to believe that the union has failed tofulfill its fiduciary obligation.36 Accordingly, it isnecessary to determine whether Conductron and/orMcDonnell had reasonable grounds to believe thatHinkle was not notified of his membership obliga-tions.Here at the time the request to discharge wasmade, neither McDonnell nor Conductron had anyreason to believe that the Union's request wasbased on any reason other than dues delinquency.Although McDonnell or Conductron might havegivenHinkle advance notice of his impendingdischarge, it had no statutory duty to do so, andthere is no indication that either withheld notice forany improper reason. The first inkling that theUnion's request was improper came when Hinkleinformed his Conductron supervisors he had notpreviously known of his obligation to pay unem-ployment dues. The Conductron supervisors tookno action in response. If they had communicatedthis information to the labor relations department,a telephone call to the Union might well haveverified Hinkle's claim, and in the light of Hinkle'srecent return from layoff, it might well have beenconcluded that Hinkle should be given time to payhis dues. To be sure, if the Union failed to verifythe claim, the Employer's duty might have beensatisfied '31 but Conductron's supervisors made noefforttocommunicateHinkle'sclaim,andproceeded to effectuate the discharge. I concludethat Hinkle's protest, coupled with his claim thatthe Union would accept his dues if tendered then,was sufficient to furnish reasonable grounds to be-lieve that Hinkle's discharge was not protected bythe proviso to Section 8(a)(3).Moreover that was not the end of the matter. Onthe following day, Flynn received three separatetelephone calls from union officials seeking Hin-kle's reinstatement. If the mere fact that three offi-cials called to plead for Hinkle did not put Flynn onnotice, the content of Ashcraft's call should have,for, as Flynn conceded, Ashcraft told him that Hin-kle had not received some of the notices and wasconfused. Whether or not Ashcraft specifically con-fessed an error or mistake, as Hinkle testified, Ash-craft and Flynn both summarized a portion of Ash-craft's remarks as "rattling the tin cup," and I find" InAssociated Transport, Inc ,169 NLRB 1143, the Board held that theemployer had no reasonable ground to believe that the union had failed toperform its fiduciary obligation The Board thus was not required to decidewhat the consequences would have been if the employer had reasonablegrounds to believe that the union had failed to perform its fiduciary obliga-tion" In suchcircumstances, it may be said that the employeehas in a literalthat in the course of Ashcraft's plea he did refer tothe lack of clarity in the Union's form notice givento new employees as well as Hinkle's failure toreceive specific notice of his delinquency andobligation.38 Flynn concededly did not inquire as tothe details of Hinkle's lack of notice, but insteadtook the position that he would reinstate Hinkleonly if the Union had made a mistake placing Hin-kle'sname on the list or had failed to notifyRespondent of receipt of his dues before Hinkle'sdischarge.With the inquiry thus narrowed, theUnion conceded that neither of the specified errorshad occurred.In his response to the calls of the union officialsand particularly Ashcraft's, Flynn took an undulynarrow view of the circumstances which mightrender Hinkle's discharge improper. For the lack ofnotice to Hinkle of his obligations rendered theUnion's request unlawful, and when Ashcraft raisedthe lack of notice to Hinkle and Hinkle's confusion,Flynn was placed on notice that the request for hisdischargewas probably defective. At this point,Flynn was no longer being asked to reinstate Hinklebased simply on Hinkle's unsupported claim, butthe claim was supported by a union businessrepresentative.At the very least, Ashcraft's callfurnished reasonable grounds to believe that theUnion's request for Hinkle's discharge had been forreasons other than the failure of Hinkle to tenderthe periodic dues and initiation fees within themeaning of the proviso to Section 8(a)(3).It is true that Flynn's conversation with AshcraftdidnotoccuruntilafterHinklehad beendischarged and in connection with a request forHinkle's reinstatement. But when Flynn receivedthe telephone calls from the union officials on thefollowing day, he was in effect asked to reconsiderthe discharge in the light of newly discoveredevidence not previously brought to his attention.That evidence supplied reasonable basis to believethat Hinkle's discharge could not be based upon hisfailure to tender dues and an initiation fee and thathis Employer could no longer justify the discrimina-tionagainst him. These conversations occurredonly a day after Hinkle's discharge. There is noshowing that Hinkle's job was unavailable or thathis Employer was no longer in a position to rein-state him. Indeed, Flynn indicated that if the Unionconfessed to error of a different sort, reinstatementwould be considered. Accordingly, I conclude thatFlynn could no longer justify continuation of thediscrimination against Hinkle under the proviso toSection 8(a)(3) and that he was obligated either tosense failed to tender his dues and initiation fee However,in the absenceof notice of his obligation,his duty to tender doesnot arse and in thatsense he cannot have "failed"t^ make a tender17 SeePlidadelp/naSheratonCorporation, supra'"Moreover,it is undenied that Ashcraft called attention to the in-adequacy of the Union's form notice in his conversation with Firks CONDUCTRONinvestigate further the circumstances which Ash-craft disclosed or to reinstate Hinkle.39As Flynndid neither,the protection of the proviso to Section8(a)(3) was lost. Accordingly,as I have found thatConductron was responsible for the discharge ofHinkle,Iconclude that Conductron violated Sec-tion 8(a)(3) and(1) of the Act by discharging andrefusing to reinstate Hinkle.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in sec-tion III, above, occurring in connection with theoperations of Conductron Corporation and Mc-Donnell Douglas Corporation described in sectionI,above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondents violated Section8(a)(3) and (1) and 8(b)(2) and (1)(A) of theAct, I shall recommend that they cease and desisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent Union causedMcDonnellandRespondentConductrontodischarge Paul V. Hinkle for reasons other thanfailure to pay periodic dues and initiation feeswithin the meaning of the proviso to Section8(b)(2) and 8(a)(3) of the Act, I shall recommendthat Respondent Union be ordered to notify Mc-Donnell and Conductron, in writing, with copies toHinkle, that it has no objection to his immediateand full reinstatement to his former or a substan-tially equivalent position without prejudice to hisseniority or other rights and privileges. I shall alsorecommend that Respondent Conductron be or-dered to otfer Hinkle immediate and full reinstate-ment to his former or a substantially equivalentposition without prejudice to his seniority or otherrights and privileges and, to the extent necessary, toinvoke such powers and privileges as it may have byvirtue of its relationship with McDonnell to insurethe cooperation of McDonnell in effectuating theterms of the order.40Ishallfurther recommend that RespondentUnion and Respondent Conductron be orderedjointly and severally to make Hinkle whole for anyloss of earnings he may have suffered as a result ofthe discrimination against him by payment to him" While itis true thatFlynn asked Brock to write a letter if the Unionclaimed that an error was made, he was specific in detailing the kind oferror he would consider, and the defect in the request for Hinkle'sdischarge was not of the kind that Flynn specified Accordingly, theUnion's failure to send a letter did not relieve Flynn of the duty to reinstateHinkle or investigate further the circumstances of the discharge'"Peterson Construction Carp, etc ,128 NLRB 969, vacated in part forCORPORATION429of the amount he normally would have earned fromthe date of his discharge to the dates set forthhereafter, less net earnings, to which shall be addedinterest at the rate of 6 percent per annum, in ac-cordance with the formula set forth inF.W. Wool-worth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138 NLRB 716. In the case of theUnion, its backpay liability shall terminate 5 daysafter it notifies the Employers and Hinkle that it hasno objection to his reinstatement, as providedabove. In the case of Conductron, its backpay lia-bility shall terminate on the date that Hinkle is of-fered reinstatement.Upon the basis of the above findings of fact andthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.ConductronCorporationandMcDonnellDouglas Corporation are employers engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act.2.Aerospace District Lodge No. 837, Interna-tionalAssociation of Machinists and AerospaceWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By causing Conductron and McDonnell todischarge Paul Hinkle without first informing himof his dues obligations pursuant to a union-securityagreement and affording him a reasonable opportu-nity to satisfy them, Respondent Union has engagedin and is engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(b)(2)and (1)(A) and 2(6) and (7) of the Act.4.By discharging Paul Hinkle and thereafterrefusing to reinstate him without investigating andascertaining the circumstances underlying theUnion's request for his discharge in the face ofreasonable cause to believe that Hinkle had notreceived notice of his dues obligations and had notbeen afforded a reasonable opportunity to satisfythem, Respondent Conductron has engaged in and'sengaging in unfair labor practices affecting com-,nerce within the meaning of Sections 8(a)(3) and(I) and 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommendthat:other reasons, 134 NLRB 1768, 1770 The record indicates that sometimeafter the discharge of Hinkle, Conductron began to employ production andmaintenanceemployees directly, but it does not indicate whether Hinklewould have thereafter been considered an employee of McDonnell or Con-ductron In the compliance stages of this proceeding it can be determinedwhat position Hinkle would have held after the change in Conductron'smethod of operation 430DECISIONSOF NATIONALLABOR RELATIONS BOARDA.Despondent Conductron Corporation, and itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:,a)Encouraging membership in Aerospace Dis-trictLodge No. 837,InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO, orin any other labororganizationof its employees, bydischarging, or in any other manner discriminatingagainst any employee in regard to hire or tenure ofemployment or any term or condition of employ-ment, except as authorized in Section 8(a)(3) ofthe Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.(b) In any like or relatedmanner interferingwith,restraining,or coercing its employees in theexercise of the rights guaranteed in Section 7 of theAct, except to the extent that such rights may be af-fected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act asmodified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Offer Paul V. Hinkle immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniori-ty or other rights and privileges and invoke suchpowers or rights as it may have, arising out of itsrelationship with McDonnell Douglas Corporation,to insure its cooperation in effectuating the termsof this Recommended Order.(b) Jointlyand severallywithRespondentAerospace District Lodge No. 837, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, make Paul V. Hinkle whole for any lossof earnings suffered as a result of the discriminationagainst him in themannerset forth in the section ofthe Decision entitled "The Remedy."(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ments records, timecards, personnel records and re-ports, and all other records relevant and necessaryto a determination of compliance with paragraph,(a) and (b) above.(d)Notifytheabove-namedemployee, ifpresently serving in the Armed Forces of theUnited States, of his right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(e) Post at its St. Charles place of business, co-pies of the attached notice marked"AppendixA."41 Copiesof said notice,on forms provided bythe Regional Director for Region 14, after beingduly signed by Respondent Conductron's represen-tative,shallbe posted by it immediately uponreceipt thereof,and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby theRespondent Conductron to insure that saidnotices are not altered,defaced,or covered by anyother material.(f)Notifythe Regional Director for Region 14,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.42B.Respondent Aerospace District Lodge No.837, International Association of Machinists andAerospaceWorkers,A1L-CIO,and its officers,representatives,and agents,shall:1.Cease and desist from:(a)Causing or attempting to cause ConductronCorporation or McDonnell Douglas Corporation todiscriminate against any of their employees in viola-tion of Section 8(a)(3) of the Act.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed in Section7 of the Act,except to theextent that such rights are affected by an agreementrequiring membership in a labor organization as acondition of employment,as authorized in Section8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of195 Q.2.Take the toliowing atfirmative action which isnecessary to effectuate the policiesof the Act:(a) Jointly and severally with Respondent Con-ductron Corporation make Paul V. Hinkle wholefor any loss of earnings he may have suffered as aresultof the discrimination against him in themanner set forth in the section of the Decisionabove entitled"The Remedy."(b)NotifyConductron Corporation and Mc-Donnell Douglas Corporation, in writing,that itwithdraws its objection to Hinkle's employment andrequests them to offer him reinstatement, andfurnish Hinkle with copies of such notification.(c)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-viceAct and the Universal Military Training and" In the eventno exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board -41In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " CONDUCTRONService Act, as amended, after discharge from theArmed Forces.(d) Post at its offices copies of the attachednoticemarked "Appendix B."43 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 14, after being duly signed by anauthorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticestomembers are customarily posted. Reasonablesteps shall be taken by the Respondent Union to in-sure that said notices are not altered, defaced, orcovered by any othermaterial.(f)Deliver to the Regional Director for Region14, signed copies of said notice in sufficient numberto be posted by Conductron Corporation and Mc-DonnellDouglasCorporation, theEmployerswilling, inall places where notices to employees arecustomarily posted.(g)Notify the Regional Director for Region 14,inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith .41"See fn 4144See fn 42APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTencouragemembership inAerospaceDistrictLodge No. 837,Interna-tionalAssociationofMachinistsandAerospace Workers, AFL-CIO, or any otherlabor organization by discharging or in anyother manner discriminating against any em-ployee in regard to hire or tenure of employ-ment or any term or condition of employmentexcept as authorized by Section 8(a)(3) of theAct, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of rights guaranteed inSection 7 of the Act, except to the extent thatsuch rights may be affected by anagreementrequiring membership in a labor organizationas a condition of employment,as authorized inSection 8(a)(3) of the Act, as modified by theLabor-Management Reporting and DisclosureAct of 1959.WE WILL offer Paul V.Hinkle immediateand full reinstatement to his former or a sub-stantially equivalent position without prejudiceCORPORATION431to his seniority or other rights and privilegesand WE WILL make him whole for any loss ofearnings suffered by reason of the discrimina-tion against him.CONDUCTRONCORPORATION(Employer)DatedBy(Representative) (Title)Thisis anofficial notice and must not be defacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 1040 Boatmen's Bank Building, 314NorthBroadway, St. Louis,Missouri63102,Telephone 314-622-4167.APPENDIX BNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTcause or attempt to causeConductronCorporationorMcDonnellDouglas Corporation to discriminate againstPaul V. Hinkle or any other employee in viola-tion of Section 8(a)(3) of the Act as modifiedby the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed in Section 7 of the Act,except to the extent that such rights may be af-fected by an agreement requiring membershipin a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) oftheAct, as modified by the Labor-Manage-ment Reporting and DisclosureAct of 1959.WE WILL notify Conductron Corporationand McDonnell Douglas Corporation, in writ-ing, that we withdraw our objections to the em-ployment of Paul V. Hinkle and request hisreinstatement to his former or a substantiallyequivalent position and WE WILL furnish himwith copies of such notification.WE WILL make Paul V. Hinkle whole for anyloss ofearningssuffered because of the dis-crimination against him. 432DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARDAEROSPACE DISTRICTLODGE No. 837,INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACEWORKERS,AFL-CIO(Labor Organization)(Representative) (Title)Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 1040 Boatmen'sBank Building, 314NorthBroadway,St.Louis,Missouri63102,Telephone314-622-4167.